155 So. 2d 611 (1963)
Ex parte Ernest WILSON.
In re Ernest WILSON
v.
STATE.
4 Div. 176.
Supreme Court of Alabama.
August 1, 1963.
*612 Ernest Wilson, pro se.
Richmond M. Flowers, Atty. Gen., and Paul T. Gish, Jr., Asst. Atty. Gen., for the State.
HARWOOD, Justice.
This is a petition for a writ of error looking toward a review of a judgment denying the petitioner relief in a coram nobis proceeding. The judgment below was entered after a full hearing.
Coram nobis proceedings are essentially civil in nature, and in Brown v. State, 250 Ala. 444, 35 So. 2d 518, coram nobis was described as being "in the nature of a new civil suit."
Under our practice and procedure appeals lie from final judgments denying relief in coram nobis proceedings. Allen v. State, (Ala.App.), 150 So. 2d 399.
Section 383, Title 15, Code of Alabama 1940, provides: "A writ of error on any judgment rendered in a criminal case may issue * * *." Under the doctrine of our cases a writ of error may be had only in criminal cases, civil causes being reviewed only by appeal. Smotherman v. State, 140 Ala. 168, 37 So. 376, or in appropriate cases by statutory certiorari.
The State of Alabama through its Attorney General has filed a motion to strike this petition for writ of error on the grounds, among others, that (1) a writ of error is not the proper method by which a denial of a petition for coram nobis may be reviewed, and (2) an appeal lies from the denial of a petition for a writ of error coram nobis.
Under the controlling doctrines above referred to, the motion of the State is well taken and must be granted.
Record stricken.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.